Exhibit 10.2

 

FAIRPOINT COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------

 

2010 Success Bonus Plan

(as amended and restated effective October 13, 2010

 

--------------------------------------------------------------------------------

 

1.                                       Effective Date.  This 2010 Success
Bonus Plan (the “Plan”) of FairPoint Communications, Inc. (the “Company”) is
effective as of the “Effective Date” (within the meaning of the joint plan of
reorganization that the Company and each of its direct and indirect subsidiaries
have filed under chapter 11 of title 11 of the United States Code).  The Plan
shall remain in effect until the payment of all benefits earned and payable
hereunder.

 

2.                                       General.  The Plan shall consist of a
single cash bonus payment to be made to each Participant (as defined in
Section 3 below) on or about the Effective Date.  The compensation provided
under the Plan is intended to be in addition to bonus compensation payable to
Participants under the Annual Incentive Plan (“AIP”); however no other bonus
shall be payable to such Participants on or prior to the Effective Date other
than the AIP and this 2010 Success Bonus Plan.

 

3.                                       Participants Covered.  Each person
listed on Exhibit A (subtitled “Success Bonus as a Percent of Base Salary”)
shall become a participant in the Plan as of the Effective Date (each such
person, a “Participant”).  The Company’s Board of Directors (the “Board”) or the
Board’s Compensation Committee (the “Committee”) may elect to add additional
participants in the Plan after approval of the Plan by the Board on March 3,
2010 (the “Adoption Date”) with the prior consent of the Lender Steering
Committee (as defined in the joint plan of reorganization referenced in
Section 1 above), and any such individual shall be considered to be a
Participant as of the date specified by the Board in a written notice setting
forth for the individual the terms and conditions associated with his or her
participation in the Plan.

 

4.                                       The Success Bonus Program.  The Plan
offers a one-time cash incentive payment to Participants to motivate and reward
them for achieving specified financial and operating goals in connection with
the Company’s financial restructuring.

 

a.                                       Bonus Formula.  Exhibit B sets forth
the “Success Bonus Performance Measures” and the “Scaler” according to which the
Committee will determine the cash bonuses payable to Participants pursuant to
the Plan; provided that in all events, the total amounts awarded, and paid,
pursuant to the Plan shall be capped at one million eight hundred thousand
dollars ($1,800,000) in the aggregate; and provided further that the relative
weighting of each performance measure shall be 67% for Cumulative EBITDAR
(Consolidated EBITDAR minus Consolidated Capital Expenditures, each as defined
in the Debtor-in-Possession Credit Agreement dated as of October 27, 2009, as
amended), and 11% for each of (i) “Calls answered within 20 seconds”;
(ii) “Monthly Average of Installation

 

--------------------------------------------------------------------------------


 

Appointments Not Met for Company Reasons”; and (iii) “Monthly Average of Repair
Appointments met on time”; and provided further that the Committee may make its
determinations by taking into account or disregarding any extraordinary natural
events relevant to any performance measures or results. Notwithstanding the
references in Exhibit B to the “Success Bonus Scaler”, it shall be eighty
percent (80%) regardless of the month and year hereafter in which the Effective
Date occurs.  Further, the accrual of Success Bonuses will cease to increase
after December 31, 2010.

 

b.                                      Individual Bonus Amounts.  The actual
amount payable to a Participant (the “Bonus”) shall be determined by the
Committee according to the table set forth in Exhibit A.   Further, the
Committee shall have the right to increase, reduce or eliminate all or part of a
Participant’s Bonus prior to payment thereof based on individual performance or
any other factors that the Committee, in its discretion, shall deem appropriate;
provided that, subject to Section 4.d. hereof,  no employee who was awarded a
portion of the Success Bonus pool before March 4, 2010 will receive less than
the amount originally earned by such employee under the Success Bonus Plan, and
any additional amounts may be awarded by the Company’s Chief Executive Officer
in his discretion (subject to the approval of the pre-emergence Board of
Directors) to new and existing employees (other than Paul Sunu, who is eligible
to receive 25% of the amount that David L. Hauser would have been eligible to
receive under the Success Bonus Plan, it being understood that David L. Hauser
shall not receive any amount under the Success Bonus Plan).

 

c.                                       Vesting.  A Participant shall vest in
the right to receive a Bonus on the earliest to occur of (i) the occurrence of
the Effective Date, or (ii) the date of the “Qualifying Termination” as defined
in Section 4(e) below (the first such date to occur, the “Vesting Date”).  
Notwithstanding the foregoing, a Participant shall forfeit any right to any
Bonus if, prior to the Effective Date, the Participant’s employment with the
Company and its direct and indirect subsidiaries is terminated for any reason
other than a Qualifying Termination.

 

d.                                      Payment of Bonus.  Except as provided in
Section 4.b. and herein, the Company shall pay each Participant who has vested
in the right to receive a Bonus pursuant to Section 4.c. an amount equal to 100%
of the Participant’s Bonus (as determined under Section 4.b.) in a cash lump sum
within 30 days following the Effective Date; provided that if the Participant’s
employment has been terminated due to a Qualifying Termination before the
Effective Date, the Participant’s Bonus shall be determined by substituting, for
100%, a lesser percentage determined on a pro rated basis by comparing the
Participant’s days of employment between November 1, 2009 and the Qualifying
Termination date, to the total days from November 1, 2009 through the Effective
Date.

 

e.                                       “Qualifying Termination” means the
Participant’s termination of employment with the Company and its direct and
indirect subsidiaries (i) due to the Participant’s death or disability, or
(ii) “Involuntary Termination” meaning termination of a Participant’s continuous
service with the Company without “Cause” (as defined in Section

 

--------------------------------------------------------------------------------


 

4(f) below) by the Company or an affiliate or successor thereto, as appropriate,
occurring on or after the Adoption Date.

 

f.                                         “Cause” means (i) the refusal or
neglect of the Participant to perform substantially his or her employment
related duties, (ii) the Participant’s personal dishonesty, incompetence,
willful misconduct or breach of fiduciary duty, (iii) the Participant’s
conviction of a crime constituting a felony (or a crime or offense of equivalent
magnitude in any jurisdiction) or his or her willful violation of any other law,
rule, or regulation (other than a traffic violation or other offense or
violation outside of the course of employment which in no way adversely affects
the Company or its reputation or the ability of the Participant to perform his
or her employment related duties or to represent the Company) or (iv) the
material breach by the Participant of any applicable written policy of the
Company or any Subsidiary; provided that, with respect to any Participant who is
party to an employment agreement with the Company or a Subsidiary, “Cause” shall
have the meaning specified in such Participant’s employment agreement.  The
determination as to whether “Cause” has occurred shall be made by the Committee,
which shall have the authority to waive the consequences under the Plan of the
existence or occurrence of any of the events, acts or omissions constituting
“Cause.”  The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted herein to include any
affiliate or successor thereto, if appropriate.  Furthermore, a Participant’s
employment shall be deemed to have terminated for Cause within the meaning
hereof if, at any time (whether before, on, or after termination of the
Participant’s employment), facts or circumstances are discovered that would have
justified a termination for Cause.

 

5.                                       Section 409A.   Each payment due under
this Plan shall be considered to be a separate payment for purposes of
Section 409A of the Code, and all such payments are intended to be short-term
deferrals that are exempt from Section 409A.  The Committee shall interpret and
administer the Plan accordingly, and shall have complete discretion to make any
determination and to take any determination that avoids any violation of
Section 409A.

 

6.                                       Miscellaneous.

 

a.                                       Withholding.  Any amounts payable under
this Plan shall be reduced by all required withholdings for state, federal and
local employment, income, payroll or other taxes.

 

b.                                      No Right to Continued
Employment.  Nothing contained in this Plan shall be construed as a guarantee or
right of any Participant to be continued as an employee of the Company or its
subsidiaries or as a limitation of the right of the Company or its subsidiaries
to terminate the employment of the Participant for any or no reason.

 

--------------------------------------------------------------------------------


 

c.                                       Governing Law.  This Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without reference to conflict of law principles which would require
application of the law of another jurisdiction (except to the minimum extent
that the law of the State of Delaware specifically and mandatorily requires
otherwise).

 

d.                                      Dispute Resolution.  Each of the parties
agrees that any dispute between the parties regarding this Agreement shall be
resolved only in the courts of the State of Delaware or the United States
District Court for Delaware, and the appellate courts having jurisdiction of
appeals in such courts. Without limiting the generality of the foregoing, each
of the Company and the Participants hereto irrevocably and unconditionally
(a) submits for himself or itself in any proceeding relating to this Plan, or
for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such courts; and (b) consents that any such Proceeding
may and shall be brought in such courts and waives any objection that he or it
may now or thereafter have to the venue or jurisdiction of any such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

 

e.                                       Notice.  All notices, requests, demands
and other communications required or permitted to be given under this Plan shall
be in writing and shall be deemed given (i) when personally delivered to the
recipient (provided a written acknowledgement of receipt is obtained), (ii) one
(1) business day after being sent by a nationally recognized overnight courier
(provided that a written acknowledgement of receipt is obtained by the overnight
courier) or (iii) four (4) business days after mailing by certified or
registered mail, postage prepaid, return receipt requested, to the party
concerned at the address indicated below (or such other address as the recipient
shall specify by ten (10) days’ advance written notice given in accordance with
this paragraph (e):

 

To the Company:

 

FairPoint Communications, Inc.

Attention: General Counsel

521 East Morehead Street

Suite 500

Charlotte, North Carolina 28202

 

To the Participant: The last address shown in the Company’s records.

 

f.                                         Successors and Assigns.  This Plan
shall be binding upon and shall inure to the benefit of the Company, its
successors and assigns.  The term “Company” as used herein shall include such
successors and assigns.

 

--------------------------------------------------------------------------------


 

g.                                      Anti-alienation Clause.  No benefit,
distribution or payment under the Plan may be anticipated, assigned (either at
law or in equity), alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process whether pursuant to a “qualified
domestic relations order” as defined in Section 414(p) of the Code or otherwise.

 

h.                                      Beneficiary Designation.  A Participant
may from time to time designate, in the manner specified by the Company, a
beneficiary to receive in the event of the Participant’s death any payment due
under the Plan.  In the event that there is no properly designated beneficiary
living at the time of a Participant’s death, his benefit hereunder shall be paid
to his or her estate.

 

i.                                          Amendment. The Board or the
Committee may amend this Plan from time to time with the prior consent of the
Lender Steering Committee; provided that any amendment that adversely and
materially affects a Participant will be subject to the Participant’s written
consent thereto.

 

j.                                          Representation.  The Company
represents and warrants that no amounts were paid or will be payable pursuant to
the 2009 Annual Incentive Plan or under any other plan for performance in 2009.

 

IN WITNESS WHEREOF, the Company’s Board has caused this Plan to be adopted as of
the Effective Date.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FAIRPOINT COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------

 

2010 Success Bonus Plan:

 

“Success Bonus as a Percent of Base Salary”

 

--------------------------------------------------------------------------------

 

NOTE: Actual payments will be calculated based on emergence date and other
parameters of the plan

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FAIRPOINT COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------

 

2010 Success Bonus Plan:

 

Success Bonus Performance Measures and Scaler

 

--------------------------------------------------------------------------------

 

Success Bonus Performance Measures

 

EBITDAR less Capital Expense

 

 

 

Nov-Dec
2009

 

Q1

 

Q2

 

Q3

 

Q4

 

Maximum @ 150%

 

4,419

 

41,512

 

76,492

 

129,139

 

185,146

 

Target at 100%

 

1,903

 

35,224

 

66,431

 

115,305

 

167,539

 

Threshold @ 50%

 

(913

)

28,812

 

55,165

 

99,814

 

147,824

 

 

Operations

 

Maximum @ 150%

 

>=78.75%

 

<=11.5%

 

>=92.5%

 

Target at 100%

 

77.5%

 

12.0%

 

90.0%

 

Threshold @ 50%

 

75.0%

 

13.0%

 

85.0%

 

 

Awards will be calculated by interpolating between results

Maximum achievement under all goals will be capped at 150%

 

Success Bonus Scaler for Emergence in 2010

 

Month of
Emergence

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec *

 

Percent of Bonus

 

120

%

120

%

120

%

120

%

120

%

120

%

100

%

100

%

100

%

90

%

80

%

80

%

 

--------------------------------------------------------------------------------

* December 2010 and thereafter.

 

--------------------------------------------------------------------------------